Citation Nr: 0521442	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of prostate cancer.  

2.  Entitlement to an initial (compensable) rating for 
erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  At that time service connection was granted 
for prostate cancer and for erectile dysfunction.  A 20 
percent rating for residuals of prostate cancer was assigned, 
and a noncompensable rating was assigned for erectile 
dysfunction.  The veteran appealed and has requested 
increased evaluations for these service-connected conditions.  

In December 2004 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The issue of entitlement to an initial rating in excess of 20 
percent for residuals of prostate cancer is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The issue of entitlement to an initial (compensable) 
rating for erectile dysfunction is addressed below.  


FINDING OF FACT

The veteran exhibits loss of erectile power but deformity of 
the penis is not indicated.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 3.159, 3.321, 4.1-4.14, 
4.115b, Diagnostic Code (DC) 7522 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that VCAA letters were sent to the veteran 
in December 2002 and February 2003, prior to the April 2003 
rating decision from which this appeal ensued.  These letters 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, these documents notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence, 
and to submit any evidence in his possession.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the veteran.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified the veteran of the information and 
evidence necessary to substantiate the claim.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record as to this issue is 
sufficient to make a decision without obtaining VA 
examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Ratings

Historically, an April 2003 rating decision granted service 
connection for erectile dysfunction as secondary to the 
service-connected prostate cancer and assigned a 
noncompensable rating pursuant to DC 7522.  This rating 
decision was based on the fact that the veteran served in the 
Republic of Vietnam and post service private records which 
showed that he was diagnosed with prostate cancer in 1996.  
He underwent a radical retropubic prostatectomy in 1998.  
When examined by VA in January 2003, it was also noted that 
he was impotent.  Attempts to restore potency with the use of 
several medications had proved unsuccessful.  The April 2003 
rating decision also granted special monthly compensation for 
the loss of use of a creative organ.  

In November 2003 the veteran submitted a Notice of 
Disagreement in which he stated that he felt he should be 
compensated for his erectile dysfunction.  At personal 
hearings in June 2004 and December 2004, he testified as to 
the frustration, depression, and mood swings that he felt due 
to this condition.  (NOTE:  Entitlement to depression as 
secondary to erectile dysfunction is a separate issue which 
has been addressed by the RO.  The veteran was sent a letter 
in August 2004 regarding that issue and it is not before the 
Board at this time.)  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's erectile dysfunction is currently rated under 
38 C.F.R. § 4.115b, DC 7522 for deformity of the penis with 
loss of erectile power.  The rating schedule provides a 20 
percent rating for deformity of the penis with loss of 
erectile power.  This is a conjunctive set of criteria.  Both 
must be present to warrant compensation at the sole 
authorized level.  Where the criteria for a compensable 
rating under a diagnostic code are not met, a zero percent 
rating is awarded.  38 C.F.R. § 4.31 (2004).  This two-
criterion code is not one of the code sections with numerous 
criteria of which not all would be expected to exist in a 
single individual at any one time.  See 38 C.F.R. § 4.21 
(2004).  

While the evidence shows that the veteran has met one of the 
criteria for a 20 percent evaluation, he has not met the 
other.  Although he has experienced a loss of erectile power, 
the treatment records to include a 2003 VA examination 
report, do not indicate deformity or abnormality of the 
penis.  Nor has the veteran contended that deformity or 
abnormality of the penis is present.  Thus, because the 
medical evidence does not reflect that the veteran suffers 
from both penile deformity and loss of erectile power, the 
Board finds that he is properly evaluated at the 
noncompensable level for impotence.

The veteran is also not eligible to receive compensation 
under 38 C.F.R. § 4.115b, DC 7523 for testicular atrophy.  It 
is also not shown, nor is it contended, that he meets the 
criteria for 38 C.F.R. § 4.115b, DC 7524 for removal of the 
testes.

After reviewing the evidence of record, the Board is of the 
opinion that there is no legal basis upon which to grant a 
compensable rating for erectile dysfunction.  The evidence 
does not indicate that the veteran meets the qualifications 
for the next higher evaluation.  Accordingly, the Board finds 
that entitlement to a compensable evaluation for erectile 
dysfunction is not warranted.

ORDER

Entitlement to an initial (compensable) rating for erectile 
dysfunction is denied.


REMAND

The veteran has a history of prostate cancer without 
recurrence or metastatic disease.  The note under DC 7528 
(Malignant neoplasms of the genitourinary system) provides, 
"Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of Sec. 3.105(e) of this chapter.  If there 
has been no local reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant."  (Emphasis added.)  38 C.F.R. § 
4.115, DC 7528 (2004).  Under 38 C.F.R. § 4.115a, a voiding 
dysfunction based on urinary incontinence is evaluated as 20 
percent if the wearing of absorbent materials is required, 
which must be changed less than twice a day.

At the time of VA examination in January 2003, the veteran 
reported that he wore one pad per day, and that he 
experienced nocturia times three.  At the June and December 
2004 personal hearings, he said that his condition had 
worsened since the 2003 examination.  He wore pads on a more 
frequent basis.  He also indicated that he was being seen by 
a private physician, Dr. Rock, at Monongahela Valley 
Hospital, and that he was going to undergo additional tests 
there in December 2004.  Dr. Rock's records are not included 
in the claims file.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  In this case, it is believed that a 
contemporaneous examination is necessary.  Moreover, 
pertinent medical records may be available and should be 
added to the claims file for review.  

In view of the foregoing, this appeal is REMANDED to the RO 
for the following development:

1.  The RO AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his residuals of prostate cancer, on 
appeal.  Specifically, records should be 
obtained from "Dr. Rock" at the 
Monongahela Valley Hospital as the 
veteran has reported that he was treated 
there in November 2004 and was to be seen 
there in December 2004.  Any records that 
are not currently included in the clams 
file should be obtained and added to the 
file.  With any necessary authorization 
from the veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The RO should arrange for a 
genitourinary examination to determine 
the current severity of the veteran's 
service-connected residuals of prostate 
cancer.  The claims file must be provided 
to the examiner for review.  A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  All appropriate 
laboratory tests and studies are to be 
performed.

The examiner should note the extent to 
which the veteran experiences voiding 
dysfunction or urinary tract infection or 
renal dysfunction, whichever is more 
predominant, to include, instances of 
urinary leakage and urinary incontinence.

The examiner should also note (a) whether 
there is any relief of urinary 
incontinence or leakage realized with the 
use of medication; (b) if the veteran has 
urine leakage requiring the use of 
absorbent materials, how often these 
materials must be changed; (c) whether he 
has problems with urinary frequency and, 
if so, the medical probability that 
urinary frequency is related to residuals 
of a radical prostatectomy; (d) a 
description of the time intervals between 
voiding or any problems with obstructed 
voiding; (e) the nature and degree of any 
voiding problems; (f) the nature and 
degree of any renal dysfunction, if 
present.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO should readjudicate the issue 
of entitlement to a rating in excess of 
20 percent for residuals of prostate 
cancer, with consideration of all of the 
evidence added to the record since the 
August 2004 Supplemental Statement of the 
Case (SSOC) was issued.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the August 2004 
SSOC was issued.  A reasonable period of 
time for a response should be afforded.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


